UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1460


LISHA AUSTIN,

             Plaintiff – Appellant,

             v.

WELLS FARGO BANK, N.A.; SAMUEL I. WHITE, P.C.; U. S. BANK
NATIONAL ASSOCIATION,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert John Krask, Magistrate Judge. (2:16-cv-00086-RJK)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisha Austin, Appellant Pro Se. Christy Lee Murphy, KAUFMAN & CANOLES, PC,
Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lisha Austin appeals the district court’s order dismissing her complaint with

prejudice pursuant to Fed. R. Civ. P. 37. On appeal, we confine our review to the issues

raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Austin’s informal brief

does not challenge the basis for the district court’s disposition, Austin has forfeited

appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430

n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2